Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 8, 13, 14, 20, 24, and 25 are cancelled.
Claims 1, 4-7, 9-12, 15-19, 21-23, and 26-31 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-7, 9-12, 15-19, 21-23, and 26-31 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of an apparatus and a method comprising: providing functions of a core network control plane function, said functions including access to services provided by a distributed data storage system, said data stored in said distributed data storage system including at least one of mobility management data, session management data, subscriber data, or policy data, said services provided by said distributed data storage system including at least one of create data, delete data, update data, subscribe to notification of data modification, or receive notification of data modification; and - acting as a client function, sending to a service discovery function a request for allocation of at least one service end point via which to access to services provided by said distributed data storage system, and receiving from said service discovery function information associated with at least one allocated service endpoint, wherein said allocation is based on at least one of: client function requirements, or conditions at the distributed data storage system (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1 and 26.

inter alia, the specific combination of an apparatus and a method comprising: providing functions of a service discovery function, including: receiving from a core network control plane function acting as a client function, a request for allocation of at least one service end point via which to access to services provided by a distributed data storage system, said data stored in said distributed data storage system including at least one of mobility management data, session management data, subscriber data, or policy data, said services provided by said distributed data storage system including at least one of create data, delete data, update data, subscribe to notification of data modification, or receive notification of data modification, and sending to said client function information associated with at least one allocated service endpoint, wherein said allocation is based on at least one of: client function requirements, or conditions at the distributed data storage system (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 12 and 27. 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

July 13, 2021